TWO Justices made an order, removing Rachel Peters, as a Pauper, from Germantown to Upper Dublin. On appeal, the Quarter Sessions of Philadelphia County confirmed the order. It was brought into this Court by Certiorari ; and the fact upon which Upper Dublin relied, was, that the two Justices, at the time the order was made, were inhabitants of, and rateable and contributary to the poor tax of Germantown.
Upon argument by Rawle, for Upper Dublin, and Ingersoll, for Germantown, the Court, unanimously, quashed the order of Sessions, and the order of the two Justices.